Citation Nr: 9921226	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-12 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbar lordosis, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the veteran's claim of entitlement to an increased 
evaluation for lumbar lordosis.

In May 1999, this case was before the Board.  The only issue 
certified for appeal at that time was entitlement to an increased 
disability rating for a thoracic spine disability.  The Board 
denied the veteran's claim, and remanded the issue of entitlement 
to an increased disability rating for lumbar lordosis because the 
veteran had expressed disagreement with the rating decision noted 
above but had not yet been provided with a Statement of the Case 
(SOC) regarding the issue of entitlement to an increased 
evaluation for lumbar lordosis.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a  
notice of disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by 
VA]; VA O.G.C. Prec. Op. No. 16- 92 (July 24, 1992).  

Pursuant to the Board's remand instructions, the RO issued a SOC 
in May 1999, and the veteran responded by submitting a timely 
substantive appeal.  Therefore, the issue of entitlement to an 
increased disability rating for lumbar lordosis case is now 
properly before the Board.  38 U.S.C.A. § 7105(West 1991); 
38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (1998).


REMAND

The veteran has filed a claim of entitlement to an increased 
evaluation for his service connected lumbar lordosis, currently 
evaluated as 20 percent disabling.  He essentially contends that 
he experiences a great deal of pain in his lower back, which 
interferes with his daily activities and his ability to exercise.

In January 1998, a VA orthopedic examination was conducted.  A 15 
percent loss of motion in the lumbar spine was noted by the VA 
examiner with mild pain on extremes of motion.  The exact ranges 
of motion were not indicated and the examiner's report is 
negative for any findings regarding functional loss due to 
weakness, fatigability, incoordination or pain on movement.

In January 1999, another VA orthopedic examination was conducted.  
The examiner was asked by the RO to comment on rather the 
veteran's lumbar spine pain significantly limits his functional 
ability during flare-ups or when his back is used repeatedly over 
time.  However, it appears that this examination was conducted 
primarily with regard to the veteran's thoracic spine disability 
rather than his lumbar lordosis, which was not mentioned.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
in evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 4.40 
(1998) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (1998).  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 
and 4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 (1998) does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period of 
time.  The Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional range 
of motion loss due to any pain, weakened movement, excess 
fatigability or incoordination.

In this case, the Board believes that inasmuch as the veteran's 
complaints primarily relate to pain and functional impairment of 
his lower back and because on VA examination, limitation of 
motion was identified, the considerations of 38 C.F.R. §§ 4.10 
and 4.40 must be adequately addressed and were not in the most 
recent VA examinations.  Therefore, the Board finds that another 
VA examination of the veteran's service-connected low back 
disability is in order. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records.

2.  When the above development has been 
completed to the extent possible, the 
veteran should be afforded another VA 
orthopedic examination to determine the 
severity of his lumbar lordosis.  The 
veteran's claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  All indicated tests are 
to be performed and must include range of 
motion testing, to include description of 
ranges of motion of the lumbar spine and 
noting the normal range of motion.  In 
particular, whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted.  
Whether there is likely to be additional 
range of motion loss due to any of the 
following should also be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  The examiner should also 
specifically address any functional 
impairment attributable to the veteran's 
lumbar lordosis.  If possible, the examiner 
should distinguish any findings related to 
the effects of the veteran's thoracic spine 
disability from findings which are as 
likely as not related to his lumbar 
lordosis.  The report of the requested 
examination should be associated with the 
veteran's claims folder.

3.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all of the foregoing 
development actions have been completed in 
full.  Then the RO should readjudicate the 
claim of entitlement to an increased 
evaluation for lumbar lordosis, with 
consideration given to all of the evidence 
of record, including any evidence submitted 
by the veteran and any additional evidence 
obtained by the RO pursuant to this remand.  
If the benefit sought on appeal remains 
denied, the veteran should be furnished 
with copies of a supplemental statement of 
the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  
While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at issue.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).
  According to the veteran's May 1999 VA Form 9, the examining physician is deceased.

